DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “said flange having a longitudinal dimension forming an acute angle between said threaded exterior portion of said cap and said flange” renders the claim vague and indefinite because it is unclear what structural feature “longitudinal dimension” is referring to.
In claim 3, the recitation “a flange extending from said proximal end toward said plate when said cap engages said first hole” renders the claim vague and indefinite because it is unclear what the orientation of the flange is with respect to the previously recited surfaces of the plate.  It is suggested that Applicant use language such as “a flange extending from said proximal end toward said second surface of the plate when said drill guide cap engages said first hole;”

In claim 6, the preamble recites “A method of fixation of a fractured bone” but the body of the claim does not recite how fixation is achieved.  It is suggested that Applicant restate the step “preparing the bone using the drill” to read “drilling a hole in the bone using the drill” and also provide a conclusory step for e.g. inserting a screw through a respective drilled hole to fix the bone plate to underlying bone. 
In claim 7, the recitation “the flange having a longitudinal dimension forming an acute angle between the threaded exterior portion of the cap and the flange” renders the claim vague and indefinite because it is unclear what structural feature “longitudinal dimension” is referring to. 
Regarding claims 1 and 7, it is suggested that Applicant use alternate language such as “the flexible flange extending along a flange longitudinal axis from a proximal end of the drill guide cap towards the second surface of the plate when said distal end engages said first hole, the longitudinal axis forming an acute angle with a longitudinal axis of the cap. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (US 9113970).
Regarding claims 1 and 2, Lewis et al. disclose a bone plate system for use with fasteners for fixation of a fractured bone, the system including: a bone plate 12, the 
Lewis et al. disclose tubular drill guide cap 16 to have a flange 36 and to be deformable because it is constructed of a material softer than a screw inserted into bore 38, therefore, flange 36 is interpreted to be flexible (Figs. 1-5 and 12, col. 5, lines 38-67, col. 6 and col. 7, lines 1-24).
The underside of flange 36 (as shown on the following page) is tapered from the proximal end to the distal end and forms an acute angle with the threaded exterior portion (at least one thread turn) of the screw.  Regarding claim 2, the distal end of the flange is radially spaced from the threaded exterior of drill guide cap 16, as shown below. 


    PNG
    media_image1.png
    468
    587
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 9113970) in view of Castaneda et al. (US 20080015591).
Regarding claims 3 and 5, Lewis et al. disclose an insert driver or cap removal tool 160 with a distal end shaped to engage a proximal end of cap 16, the cap and the tool being releasably connectable and wherein the tool is slid into and out of cap 16 to engage and disengage with cap 16 (Figs. 1-5 and 12, col. 5, lines 38-67, col. 6 and col. 7, lines 1-24).
Regarding claim 4, Lewis et al. disclose tubular drill guide cap 16 to have a flange 36; guide cap 16 being constructed of a material softer than a screw inserted into bore 38  (interpreted to mean the flange is flexible) (Figs. 1-5 and 12, col. 5, lines 38-67, col. 6 and col. 7, lines 1-24).  The underside of flange 36 (as shown on the previous page) is tapered from the proximal end to the distal end and forms an acute angle with the threaded exterior portion (at least one thread turn) of the screw. 
Lewis et al. disclose all elements of the claimed invention except for an extraction or removal tool having a through bore to guide a drill bit through the tool and into the bone. 
Castaneda et al. disclose a cap having a threaded tip configured to engage threads in a bone plate hole.  Castaneda et al. also disclose a guide extension or cap removal tool 160 coupled to the cap to provide a longer guide passageway to facilitate procedures where a longer guide is required (for e.g. insertion of a K-wire) wherein the guide extension also serves as an extraction tool to remove the drill guide or cap (Figs. 4-15, paras [0017] and [0037]-[0042]).
It would have been recognized by one of ordinary skill in the art to have substituted the Lewis et al. cap with the cap and removal tool of Castaneda et al. for the  . 

Response to Arguments
Applicant’s arguments have been considered by the Examiner.  Applicant is requested to make amendments to the claims in black ink since the scanned version is difficult to read when the amendments are made in a different color. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (US 9113970) are not persuasive because Lewis et al. disclose all elements of Applicant’s claimed invention as discussed in this action.  It is suggested that Applicant recite language for e.g. “a flexible flange that extends along a longitudinal axis that forms an acute angle with a longitudinal axis of the tubular drill guide cap and wherein the flexible flange contacts the second surface of the bone plate when the tubular drill guide cap is installed in a threaded hole of the bone plate.” to better define Applicant’s claimed invention over Lewis et al. 
New grounds of rejection have been made in this office action. 

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 26, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775